Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 1 of 13




                Exhibit 1
     Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 2 of 13




                         LABOR RELATIONS CONNECTION


In the matter of arbitration between:

NORTHEASTERN UNIVERSITY

               -and-

SERVICE HMPLOYEES INTHRNATI0NAL UNION
LOCAL 509 CTW

LRC CASE NUMBER 66-19

Grievance: Adjunct instructors not compensated at the content course rate for teaching
            A4cz#c}gz.77g z.# a Dz.verse cz73d Cfecz72gz.#g Wor/c7 in the fall 2018 semester



Representing SEIU Local 509:

         Ian 0. Russell, Esq.
         Pyle Rome Ehrenberg PC

Representing Northeastern University

         Scott Merrill, Esq.
         Senior Director of Labor Relations

                                             AWARD


        The grievance is substantively arbitrable.

        The University violated the Collective Bargaining Agreement when it did
        not compensate adjunct instructors $6400 for teaching the course
        A4cz#c7g!.#g I.# c} Dz.verse c777d Cfeclngz.72g Wor/c7 in the 2018 fall semester.


        The adjunct instructors who taught the course shall be made whole the
        difference between what they were compensated and $6400.




 March 30, 2020
 Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 3 of 13




                 LABOR RELATIONS CONNECTION


 In the matter of arbitration between:

                   NORTHHASTERN UNIVERSITY

                                    -and-

         SERVICE EMPLOYEES INTERNATIONAL UNION
                     LOCAL 509 CTW


LRC Case Number: 66-19

Grievance: Adjunct Instructors not compensated at the content course rate
         tor ie: i\ching Managing in a Diverse and Changing World in the falTl
          2018 semester



                      gi±LATEMENTOFTHEIS_SL|±E

  As framed by the Arbitrator, the following issues must be decided herein:

         Is the grievance substantively arbitrable?

         If the grievance is substantively arbitrable, did Northeastern
         University violate the Collective Bargaining Agreement
         when it did not compensate Adjunct Instructors $6400 for
         teachirlg Managing in a Diverse and Changing World
         in the fall semester in 2018?

         If so, what shall be the remedy?



              PERTINENT CONTRACTUAL PROVISIONLS

                 ARTICLE 2 - MANAGEMHNT RIGHTS

      Section 1. The Union recognizes the right of the University to
      operate and manage the University. All rights, functions,
      prerogatives and discretions of the management of the University
      formerly exercised by the University are retained and remain vested
      exclusively in the University, except to the extent that such rights,
  Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 4 of 13



     functions, prerogatives and discretions are specifically and explicitly
     modified by the express provisions of this Agreement ....

     Section 3. Should a specific provision of this Agreement directly
     conflict with, modify or restrict an enumerated right under this
     Article, the specific provision of the Agreement shall prevail over
     the enumerated right .,..

     Without limiting the generality of the foregoing, the University
     reserves the right to ....

     x. exercise sole authority on all decisions involving academic
     matters, including but not limited to establishing or changing
     curriculum, establishing or changing standard syllabi for courses
     with multiple sections and establishing unifom grading rubrics
     and student performance standards ....

            ARTICLE 7 - GRIEVANCE AND ARBITRATION

      §!ap±pp±. A grievance within the meaning of this Agreement
      shall be any complaint or dispute arising out of the application or
      interpretation of a specific provision of this Agreement.

                      ARTICLE 12 - COMPENSATION

      Section 1. The minimum pay rates for teaching courses are set
      forth in Appendices A and 8.

                     APPENDIX 8
 COMPHNSATION CHART- COLLEGE OF PROFHSSI0NAL STUDIES

           Department                                 Per Course Flat Rates
                                                 July 1, 2018 -June 30, 2019GlobalPathways/AC3hoursection
        Global Pathways
                                                                    $4300ContentCourses(Course rate)
GPAC (except Global Experiences)
                                                                    $6400




                                         2
        Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 5 of 13




                                    BACKGROUND

       As most Bostonians know, Northeastern University (hereinafter referred to as

Northeastern or the University) is a renowned institution for higher education. It

educates both undergraduate and graduate students. Many of the students who attend

Northeastern are foreign born. They are in the United States on a special visa. And

manyofthestudentswhomatriculateatNortheastemhavelimitedEnglishreadingand

writing skills.

        The University educates undergraduate and graduate students at nine Colleges and

Schools. The MCKim School of Business and the College of professional Studies are two

of these Schools and Colleges.

        The Service Employees lntemational Union Local 509 (hereinafter referred to as

the Union) represents part-time graduate and undergraduate adjunct instructors. They are

 also referred to as lecturers. The current Collective Bargaining Agreement is the first

 labor contract between the Union and the University. The Agreement is in effect from

 February 26, 2016 to June 30, 2019

         One of the nine colleges that make up Northeastern University is the College of

 Professional Studies.

         The Global Pathways/American Classroom Program is in the College of

 Professional Studies. Only foreign speaking students who attend Northeastern may

 participate in the program. The goal of the program is to help these students improve

 their English skills such as reading English, speaking English, and English vocabulary to

 help them gain entry to a graduate degree program at Northeastern. Students who

 successfully complete the Global Pathways Program are given automatic admission to a
           Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 6 of 13




graduate degree program at Northeastern. Global Pathways does not confer any degrees

and most courses in the program do not count toward degree credits.

       The Global Pathways Program offers so-called "content courses," such as

business courses and English as a Second Language (ESL) courses, such as Research and

Writing for Graduate School. When the University offers English as a Second Language

course it is designated as ESLG followed by a numeral. For exanple, the course

Research and Writing for Graduate School was identified as ESLG-550 Section 605.

       In the summer of 2018, Szelenyi Balazs, Director of Faculty and Instruction in the

Global Pathways Program, developed a new course in collaboration with part-time

lecturers Peter Fell, Fern Remedi-Brown, William Shimer and Barbara Shimer. A

professor from the MCKim Business School also participated in developing the course.

           The course title was A4o77czgj.ng z.# cz Dz.verse cz#cZ Cfec!#gz.#g Wo7`/c7. The course


 number was ESLG0238, CRN18444. The course was to be taught during the fall

 semester (9/5/18-12/7/18) three days a week. Students earned three credits for the

 course.

           According to the course syllabus, the goal of the course was to familiarize

 international students with the importance of team building and cultural agility in an

 increasingly diverse and changing world. The class aim was to introduce international

 students to the complex and changing nature of the modem workplace. Students would

 do case studies of established corporations and venture capital start-ups. They would be

 asked to explore how they see their own career paths evolving during their graduate

  studies and beyond.
      Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 7 of 13



       The adjunct instructors who taught A4cz72czgz.ng I.7? cz Dz.verse c}#c7 Cfocz7?gz.7?g Wor/d


in the 2018 fall semester were compensated $4300. This is the per course flat rate set

forth in Appendix 8 of the Collective Bargaining Agreement that is applicable to part-

time adjunct instructors who teach in the Global Pathway program. As noted above, the

Course Nurhoer for Mariaging in a Diverse and Changing World was ESLG0238.

       After instructor Peter Fell signed a contract to teach A4c!7?czgz.7?g z.7c cz Dz.ve7'se c77cc7


Cfecz72gz.#g Wor/c7 for the fall 2018 semester, he realized that the compensation was $4300.

He believed that the course rate should have been $6400 for the semester. $6400 is the

course rate for teaching "content courses." Courses in the Global Pathways program are

either "content courses" or ESL courses. The University designated rec}cfoz.ng z.7? c}

Diverse and Changing World a:rL EEL course.

        Peter Fell brought this matter to Szelenyi Balazs who tacitly agreed that the

compensation for teaching the course should have been $6400, the content course rate set

forth in Appendix 8. Director Balazs met with Dean Plunkett who claimed that the

course was never approved as a content course and was therefore correctly compensated

at the ESL three credit course rate.

        On August 28, 2018, the Union filed a grievance on behalf of the part-time

adjunct instructors who taught the course A4cz#czgz.72g z.# cz Dz.verse c772c7 Cfecz#g3.7?g Wor/c7 in


the fall 2018 semester in the Global Pathways program. The Union contends that this

was a content course and the adjunct instructors should have been compensated the

content course rate.
      Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 8 of 13




       The University denied the grievance at Step 3 of the grievance procedure. The

University insisted that classification of courses is an academic determination reserved to

management and is therefore not substantively arbitrable.

       The Union appealed the grievance to arbitration and it came before the

undersigned Arbitrator for a hearing on November 18, 2019 and January 14, 2020. Based

on the evidence and arguments advanced by the Union and the University at those

hearings and in their respective post hearing briefs, this Arbitrator hereby renders the

following decisions.



                                 FINDINGS AND OPINION

I. SUBSTANTIVE ARBITABIL|T¥

        The University argues that the Union` s grievance is not substantively arbitrable

since it involves the issue of how course ESLG023 8 was classified in the 2018 fall

semester. In the University's view, how courses are classified is a fundamental academic

matter that is exclusively reserved to the University and is therefore not substantively

arbitrable.

        This Arbitrator has a different view of the Union' s grievance than the University.

To this Arbitrator, the grievance involves how adjunct instructors were comi)ensated for

teaching A4cz#czgz.ng z.# cz Dz.verse cz72c7 Cfecz#gz.#g Wo7./c7 in the 2018 fall semester. This is a


complaint or dispute arising out of the application or interpretation of Article 12 and

Appendix 8 of the Collective Bargaining Agreement.

        Article 7, Section 1, of the Collective Bargaining Agreement defines a grievance

as"any complaint or dispute arising out of the application or interpretation Of a specific

provz.sz.o# o/Jfez.5 4greemcJ7r. " As observed above, the Union's grievance alleges a
      Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 9 of 13



violation of two specific provisions of the Agreement, Article 12 and Appendix 8.

Therefore, it is a grievance under the Collective Bargaining Agreement and is

substantively arbitrable.

          How a course is classified is an academic matter reserved to the University. How

adjunct instructors are compensated for teaching courses is a contractual matter that is

subj ect to the grievance and arbitration provisions of the Collective Bargaining

Agreement and is therefore substantively arbitrable.



ARTICLE 12 AND APPENDIX 8 OF THE COLLECTIVE BARGAINING
AGREERENT

          Article 12, Section 1, of the Collective Bargaining Agreement provides that the

minimum pay rates for teaching courses are set forth in Appendices A and 8 of the

Agreement. Appendix a is the Compensation Chart for courses that are taught in the

College of Professional Studies where the grievants taught in the 2018 fall semester. The

rate of pay for teaching a three hour section in Global Pathways/American College

(GPAC) was $4300. The rate of pay for teaching a content course in GPAC was $6400.

          The grievants were compensated $4300 for teaching A4lc#'zcz.gz.#g z.71 cz Dz.verse cz7?cJ


Cho7?gz.#g Wor/d in the 2018 fall semester. For the reasons set forth below, this

Arbitrator fmds that Article 12 Appendix 8 of the Collective Bargaining Agreement were

violated when the adjunct instructors were not compensated $6400 for teaching this

course.

          The University classified A4lcz#czgz.72g z.77 cz Dz.ve7`se cz77d Cfecz#gz.72g Wor/cZ as an ESL


course but it was not constructed or taught as an ESL course. The course syllabus, which

was approved by the University, described the course as follows:
     Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 10 of 13



                "As economic expansion and globalization continue to
                drive humanity into the future, the mgdem workplace has
                undergone significant and irreversible change. This class
                aims to introduce students to the complex and changing
                nature of the modem workplace. The goal of the class is to
                familiarize international students to the importance of tealn
                building and cultural agility in an increasingly diverse and
                changing world. Students will do case studies of
                established coroorations, as well as venture capitalist start-
                ap£. . . (unders;oring added).

        There is nothing in the course description that refers to improving the

international students' proficiency in English, which is the purpose of an ESL course.

The course description for A4cz;7crgz.#g I.72 cz Dji/erse c#7d Cfacz7zgl.7cg Wo7/c7 does not state


that assigrments and lessons will focus on helping international students improve their

English language writing, speaking, and vocabulary. Rather, the focus of the course was

the modem workplace. The course description that was approved by the University made

this clear.

        Szelenyi Balazs who devised the course A4cz#czgz.7ig z.# cz Dz.ve7`se czj7c7 Cho7igz.72g


Wor/c7 never told the adjunct instructors who he recruited to teach the course that the

focus of the course would be to help international students improve their English

proficiency. He never told them that he wanted them to teach the class as an ESL course.

In fact, two of the adjunct instructors who Mr. Balazs recruited, Peter Fell and William

Shimer, had no experience or training in teaching English as a Second Language. Peter

Fell had only taught business courses.

         Director Balazs suggested to the adjunct instructors who he recruited that they use

the followingtex+s.. Getting to Yes : Negotiating Agreement Without Giving in., and How

fo feczcz yo2zrse//cz7?d o/foers fo G7.ecz/er Se4cces's. Neither of these texts focused on
      Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 11 of 13




teaching English as a Second Language to help their students improve their English

proficiency.

        Adjunct instructors Peter Fell, Fern Remedi-Brown, William Shimer and Barbara

Shimer thought that A4cz#czgz.ng }.# c} Dz.ve7'se cz#d Cfocz73gz.J?g Wor/d replaced the course


/7?/erdz.sczP/z.7?czry Pro/essz.o#c}/ Fo%#c7c}fz.o7?s', a content course that they had previously


taught. They all had previously taught content courses at Northeastern that had a

business focus.

        Four of the adjunct instructors who taught A4cz#czgz.#g z.7? cz Dz.veyse cz#cJ CfecI7cgz.ng


Way/d in the 2018 fall semester --Peter Fell, Fern Remedi-Brown, William Shimer and

Barbara Shimer - - did not teach their classes as ESL classes. They did not make any

English language assignments and did not make any assignments that would improve

their students' English proficiency. And they did not grade their students on their

improvement on their English skills. Instead, they taught their respective courses as the

course description described.

         It is instructive to note that Director Balazs attempted to get the rate for teaching

the course increased to $6400, the content course rate. However, Dean Plunkett refused

to approve the increase.

         There was extensive discussion at the arbitration hearings in this grievance

regarding what course credits are eligible to be transferred to degree-bearing programs at

the University. According to the University, credits earned by students who take ESL

courses are never transferred to degree-granting programs. Therefore, according to the

University, A4o7€c!gz.#g z.# cz Dz.ver5.e c!7?c7 Cfocz7?gz.7?g Wo7./c7 was an ESL course since the




                                                   9
      Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 12 of 13



students who earned credits in that class did not have any credits transferred to a degree-

bearing program.

        Whether course credits are transferred to a degree-granting program is an

academic matter within the sole discretion of the University. If the University decides

not to transfer ESL credits that is its discretion. If it decides to transfer some, but not all

content course credits, that is also its prerogative. However, those decisions have no

bearing on how the course A4cz77c¥gz.77g z.77 cz Dz.ve7'se cz77cZ Cfecr72gz.72g Wor/c7 was developed,


taught, explained to students and graded in the 2018 fall semester. As noted above, the

course was not developed, taught, explained to students or graded as an ESL course.

        The current Collective Bargaining Agreement is the first labor contract between

the University and the adjunct instructors. Contrary to the University's contention,

during bargaining the Union did not agree that only content courses were eligible to have

credits transferred to a degree-bearing program. This may have been discussed by one of

the Union' s negotiators and one of the University' s negotiators in a brief sidebar

discussion but there is no evidence that it was an issue at main table bargaining. And in

any event, there is nothing in the Agreement itself that states that "cz specz.cz/ rcz/e sfecr// be


paid for content courses because they are courses approved for transfer as academic

credit to a degree granting program. "

         InasrrLuch &s Managing in a Diverse and Changing World was not developed,

constructed, taught or graded as an English as a Second Language course, adjunct

instructors who taught the course in the 2018 fall semester should not have been

compensated at the three credit ESL rate of $4300. Rather, they should have been

compensated at the content course rate of $6400. Therefore, they are entitled to the




                                                   10
      Case 1:20-cv-10825-IT Document 1-1 Filed 04/29/20 Page 13 of 13




difference in compensation. These are the only two types of courses taught in the Global

Pathways/American Classroom Program.


                                             AWARD

        The grievance is substantively arbitrable.

        The University violated the Collective Bargaining Agreement when it did not

compensate adjunct instructors $6400 for teaching the course Mcz77crgz.77g z.7? cz Dz.verj'e cz7id

Cfecz73gz.7zg 7yor/c7 in the 2018 fall semester.


        The adjunct instructors who taught the course shall be made whole the difference

between what they were compensated and $6400.




                                                                     . O'Brien, Esq.
                                                        Arbitrator



Dated: March 30, 2020




                                                   11
